     Case 1:19-cv-03235 Document 1 Filed 05/30/19 Page 1 of 24 PageID #: 1



342-19/MF/MAM
FREEHILL HOGAN & MAHAR, LLP
Attorneys for Plaintiff
CMA CGM, S.A.
80 Pine Street, 25`" Floor
New York, NY 10005
Telephone: (212) 425-1900
Facsimile: (212) 425-1901
Michael Fernandez
Manuel A. Molina
Cody King

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                               x
CMA CGM, S,A.,                                                       19 CIV.          (           )

                           Plaintiff,                                       COMPLAINT
       -against-

AVANI ENVIRONMENTAL GROUP, LLC,

                           Defendant,
                                                              x


           Plaintiff CMA CGM, S.A. ("CMA CGM"), by and through its attorneys Freehill Hogan

& Mahar, LLP, as and for its Complaint against defendant AVANT ENVIRONMENTAL

GROUP, LLC ("AVANI"), alleges upon information and belief as follows:

                                          JURISDICTION

           1.    This is an admiralty and maritime claim within the meaning of Rule 9(h) of the

Federal Rules of Civil Procedure in that this action involves claims for breach of marine

contracts concerning the transportation by sea of certain cargoes. The case also falls within this

Court's admiralty and maritime jurisdiction pursuant to 28 U.S.C. §1333, et seq.

           2.    The case also falls within this Court's diversity jurisdiction pursuant to 28 U.S.C.

§1332, et seq. because there is complete diversity between the parties and the amount in

controversy exceeds $75,000.

505951.1
       Case 1:19-cv-03235 Document 1 Filed 05/30/19 Page 2 of 24 PageID #: 2



           3.   This proceeding is also brought in connection with a parallel proceeding that

CMA CGM has instituted against AVANI (among others) in the Commercial Court of Marseille,

which, as more fully set forth herein below, possesses exclusive jurisdiction to adjudicate, under

French law, any dispute that arises between the parties pursuant to the terms and conditions of

the maritime contracts of carriage at issue. A copy of the Writ of Summons filed with the

Commercial Court of Marseille on May 24, 2019 is annexed hereto as Exhibit A and all

allegations and causes of action are fully incorporated herein.

           4.   This action is therefore brought: (a) to toll any applicable limitation periods that

may ultimately bar any claim against AVANI in New York in the event the French Court

determines it lacks jurisdiction over the defendant, and should not be construed as a waiver by

CMA CGM of the exclusive jurisdiction conferred to the French Court pursuant to the maritime

contracts of carriage at issue, and all rights therein are expressly reserved; and (b) to have this

Court eventually recognize and enforce any judgment issued by the Commercial Court of

Marseille against AVANI pursuant to New York's Article 53 of the Civil Procedure Law and

Rules governing the Recognition of Foreign Country Money Judgments, N.Y. C.P.L.R. §5301 et

seq.

                                         THE PARTIES

           5.   At all times relevant hereto, CMA CGM was and still is a business entity

organized and existing under the laws of a foreign country with an office and place of business at

4 quai d'Arenc, 13002, Marseille, France.

           6.   At all times relevant hereto, AVANT was and still is a business entity organized

and existing under the laws of New York, with an office and place of business at 648 North

Dunton Avenue, East Patchogue, New York 11772.




505951,1                                         2
     Case 1:19-cv-03235 Document 1 Filed 05/30/19 Page 3 of 24 PageID #: 3



                                  FACTUAL BACKGROUND

           7.    On or about March 27, 2018, pursuant to the maritime contracts of carriage at

issue, as reflected in CMA CGM Bills of Lading numbers PSP0150914A, PSP0150914B and

PSP0151007, CMA CGM agreed to transport by sea for AVANI's account 25 containers said to

contain flexitanks filled with used oil (a/k/a "cargo") from Point Lisas in Trinidad and Tobago to

Nhava Sheva, India (the "Containers").

           8.    AVANI packed, or arranged for the packing, of the used oil into the flexitanks

which were then stuffed into the Containers.

           9.    On or about March 27, 2018, the Containers were tendered for shipment by

AVANI to CMA CGM at Point Lisas and loaded onboard the M/V ARIAN for carriage to Nhava

Sheva.

           10.   As evinced by CMA CGM Bills of Lading at issue, AVANT declared the cargoes

to be Non Hazardous.

           11.   On or about May 24, 2018, during the transshipment of the Containers at the port

of Ningbo, China, one of the Containers burst (TCLU7351094), causing the spill of the used oil

and, concomitantly, extensive pollution at the port (the "Incident").

           12.   The Incident occurred in full or in part because the cargo had an impermissibly

high water content that resulted in evaporation and, ultimately, in the build-up of gas in one of

the flexitanks thereby causing it to burst. Additionally, and upon further inspection, it was

discovered that gases similarly built up in other flexitanks thereby rendering the cargo unfit,

unsuitable and/or dangerous to move forward as packaged in those Containers.

           13.   As a result of the Incident and related actions involving the Containers, CMA

CGM incurred extensive costs and expenses involving, but not limited to: clean-up of the used

oil, pollution, inspection, survey, hazmat, storage, physical damage to the Containers, removal,

505951.1                                         3
     Case 1:19-cv-03235 Document 1 Filed 05/30/19 Page 4 of 24 PageID #: 4



transfer, destruction and/or disposal of the used oil, abandonment of the cargo and/or attorney's

fees, in the amount of $1.3 million dollars, as best as can be reasonably ascertained at this time,

demand for which has been made but no part of which has been paid by AVANI.

           14.    CMA CGM's claims are subject to CMA CGM's standard terms and conditions

(the "Carriage Terms") which provide in relevant part as follows:

           "Bill of Lading" means the present document whether called Bill of Lading or
           Waybill.
           "Carriage" means the whole or any part of the operations and services
           undertaken by the Carrier in respect of the Goods.
           "Carrier" means the Party on whose behalf this Bill of Lading is issued.
           "Merchant" includes the Shipper, Holder, Consignee, Receiver of the Goods,
           any Person owning or entitled to the possession of the Goods or of this Bill of
           Lading and anyone acting on behalf of any such Person."

           20. DANGEROUS GOODS

           (1) No Goods which are or may become dangerous, inflammable or damaging
           (including radio-active materials), or which are or may become liable to damage
           any property whatsoever, shall be tendered to the Carrier for Carriage without its
           express consent in writing, and without the Container as well as the Goods
           themselves being distinctly marked on the outside so as to indicate the nature and
           character of any such Goods and so as to comply with any applicable laws,
           regulations or requirements. If any such Goods are delivered to the Carrier
           without such written consent and/or marking, or if in the opinion of the Carrier
           the Goods are liable or deemed liable to become of dangerous, inflammable or
           damaging nature, they may at any time be destroyed, disposed of, abandoned, or
           rendered harmless without compensation to the Merchant and without prejudice
           to the Carrier's right to Freight.

           (2) The Merchant undertakes to provide the Carrier with all accurate and up to
           date detailed infoiiiiation related to the nature, dangerousness, and stowage,
           storage and transportation of such Goods and that such Goods are packed stowed
           and stuffed in a manner adequate to withstand the risks of Carriage having regard
           to their nature and in compliance with all laws or regulations which may be
           applicable during the Carriage.

           (3) Whether or not the Merchant was aware of the nature of the Goods, the
           Merchant shall indemnify the Carrier against all claims, losses, damages or
           expenses arising in consequence of the Carriage of such Goods.

           (4) Nothing contained in this Clause shall deprive the Carrier of any of its rights
           provided for elsewhere.

505951.1                                           4
    Case 1:19-cv-03235 Document 1 Filed 05/30/19 Page 5 of 24 PageID #: 5



           23. SHIPPER-PACKED CONTAINERS
           If a Container has not been packed by or on behalf of the Carrier:

           (1) The Carrier shall not be liable for loss of or damage to the Goods caused by:
           (a) the manner in which the Goods has been packed, stowed, stuffed or secured,
           Or


           (b) the unsuitability of the Goods for Carriage in the Container supplied. .

           ***
           (3) The Merchant shall indemnify the Carrier against any loss, damage, liability or
           expense whatsoever and howsoever arising caused by one or more of the matters
           referred to in Clause 23 (1) . . . .

           26. SHIPPER'S / MERCHANT'S RESPONSIBILITY

           (1) All of the Persons coming within the definition of Merchant in Clause 1 shall
           be jointly and severally liable to the Carrier for the due fulfilment of all
           obligations undertaken by the Merchant in this Bill of Lading, and remain so
           liable throughout Carriage notwithstanding their having transferred this Bill of
           Lading and/or title to the Goods to any third party. Such liability shall include but
           not be limited to court costs, expenses and attorney's fees incurred in collecting
           charges and sums due to the Carrier.

           (2) The Shipper warrants to the Carrier that the particulars relating to the Goods
           as set out overleaf have been checked by the Shipper on receipt of this Bill of
           Lading and that such particulars, and any other particulars furnished by or on
           behalf of the Shipper, are adequate and correct. The Shipper also warrants that the
           Goods are lawful Goods and contain no contraband.

           (3) The Merchant shall indemnify the Carrier against all loss, damage, fines and
           expenses arising or resulting from any breach of any of the warranties in Clause
           26 (2) hereof or from any other cause in connection with the Goods for which the
           Carrier is not responsible.

           30. LAW

           Except as specifically provided elsewhere herein, French law shall apply to the
           Terms and Conditions of this Bill of Lading, and French law shall also be applied
           in interpreting the Terms and Conditions hereof

           31. JURISDICTION

           All claims and actions arising between the Carrier and the Merchant in relation
           with the contract of Carriage evidenced by this Bill of Lading shall be brought
           before the Tribunal de Commerce de Marseille and no other Court shall have
           jurisdiction with regards to any such claim or action. Notwithstanding the above,

505951.1                                            5
     Case 1:19-cv-03235 Document 1 Filed 05/30/19 Page 6 of 24 PageID #: 6



           the Carrier is also entitled to bring the claim or action before the Court of the
           place where the defendant has his registered office.


           15,    By reason of the foregoing, AVANT is liable to CMA CGM in the sum of $1.3

million, as best as can be reasonably ascertained at this time, plus interest, attorneys' fees and

costs.

           16.    At all times, CMA CGM fully and properly performed under the bill-of-lading

contracts at issue and otherwise.

                        FIRST CAUSE OF ACTION — BREACH OF CONTRACT

           17.    CMA CGM repeats and realleges each and every allegation set forth in the

proceeding paragraphs as if fully set forth herein.

           18.    The bill-of-lading contracts at issue are valid and enforceable.

           19.    Pursuant to the Carriage Terms, and for purposes of the sea transportation at

issue, CMA CGM was the "Carrier" and AVANI the "Merchant."

           20,    AVANT breached the maritime contracts at issue by providing CMA CGM with

dangerously packed, improperly loaded and/or stuffed cargoes as well as cargoes that were

hazardous, and/or flexitanks that were defective and/or otherwise unsuitable for ocean

transportation.

           21.    The Containers were packed and/or stuffed by AVANI, its employees, servants,

agents and/or other persons acting on its behalf.

           22.    By virtue of the Carriage Terms, AVANI is liable to and must indemnify CMA

CGM for the damages complained of herein,

           23.    As a result of AVANI' s breaches of the maritime contracts at issue, CMA CGM

has suffered damages in the amount of $1.3 million, as best as can reasonably ascertained at this

time, together with interest, attorneys' fees and costs.

505951,1                                            6
    Case 1:19-cv-03235 Document 1 Filed 05/30/19 Page 7 of 24 PageID #: 7



                    SECOND CAUSE OF ACTION — BREACH OF WARRANTY

           24.   CMA CGM repeats and realleges each and every allegation set forth in the

proceeding paragraphs as if fully set forth herein.

           25.   AVANI expressly warranted, and/or it was an implied term in the Carriage Terms,

that: (a) the cargoes in the Containers and flexitanks were fit and safe for carriage in the ordinary

way or were not dangerous in any respect; and/or (b) AVANT would not ship or tender for

shipment goods which had been dangerously packed or containerized.

           26.   AVANI breached its contractual express or implied warranties by tendering for

shipment to CMA CGM the Containers which were improperly or dangerously packed and/or

stuffed, and/or cargoes that were hazardous, and/or flexitanks that were defective and/or

otherwise unsuitable for ocean transportation or for their intended purpose.

           27.   As a result of AVANI's breach of its contractual express and implied warranties,

CMA CGM has suffered expenses in the amount of $1.3 million, as best as can reasonably be

ascertained at this time, together with interest, attorneys' fees and costs.

                         THIRD CAUSE OF ACTION — FAILURE TO WARN

           28.   CMA CUM repeats and realleges each and every allegation set forth in the

proceeding paragraphs as if fully set forth herein.

           29.   At all material times, AVANI had a duty to furnish to CMA CGM cargoes and/or

flexitanks that were safe for ocean transportation, properly packed, loaded and/or stuffed, were

not in any way hazardous and/or that were otherwise free of defects.

           30.   The damages sustained by CMA CGM as a result of the Incident were caused by

the acts, omission, fault and neglect of AVANI, its employees, servants, agents and/or other

individuals acting on its behalf including but not limited to failure to warn of the dangers

presented by cargoes and/or flexitanks in the Containers and or strict liability.

505951.1                                          7
     Case 1:19-cv-03235 Document 1 Filed 05/30/19 Page 8 of 24 PageID #: 8



           31.      By virtue of the foregoing CMA CGM has suffered damages in the sum of $1.3

million, as best as can reasonably be ascertained at this time, together with interest, attorneys'

fees and costs.

           WHEREFORE, CMA CGM prays for the following relief against AVANI:

                 a. That process in due form of law according to the practice of this Court may
                    issue against the defendant AVANT citing it to appear and answer the
                    foregoing;

                 b. That, this matter be filed strictly for protective purposes in regard to a
                    possible one year time bar and without prejudice to or waiver of a similar
                    action that has been commenced in France by CMA CGM against AVANI
                    pursuant to the mandatory and exclusive French foreign forum selection
                    clause contained in the subject Bills of Lading issued by CMA CGM;

                 c. That, after issue is joined and upon application by CMA CGM, this action
                    be stayed pending the issuance of a decision or Judgment by the French
                    Court;

                 d. That, upon the issuance of a Judgment by the French Court against AVANI,
                    this action be re-opened and/or restored to the Court's active calendar so
                    that the French Judgment may be recognized and enforced pursuant to New
                    York's statute governing the Recognition of Foreign Country Money
                    Judgments so that the Court may enter judgment in favor of CMA CGM
                    against AVANI, together with interest, reasonable attorneys' fees, and
                    costs; and

                 e. That CMA CGM have such other and further relief as this Court may deem
                    just and proper.

Dated: New York, New York
       May 30, 2019
                                                 FREEHILL HOGAN & MAHAR, LLP
                                                 Attorneys for Plaintiff
                                                 CMA CGM, S.A.



                                          B
                                                 Michael Fernandez
                                                 Manuel A. Molin
                                                 fernandez@freehill.com
                                                 molinagfreehill.corn



505951,1                                            8
Case 1:19-cv-03235 Document 1 Filed 05/30/19 Page 9 of 24 PageID #: 9




                             IBIT A
              Case 1:19-cv-03235 Document 1 Filed 05/30/19 Page 10 of 24 PageID #: 10

                      SCP
                     ROLL                                                         ACTE DE TRANSMISSION
                 MASSARD
                                                                            A AUTORITE COMPETENTE ETRANGERE
               NOCHEZ
                                                   algositions de la Convention de la Have du 15 novembre 1965 relative a la signification et la notification 0 l'etrander des acres judiciaires eI
            74 RUE SAINTE                                                                      extraiudiciaires en rnatiere civile ou commercials
     - LE SAINT JAMES - BP 40055
      13251 MARSEILLE Cedex 20                     LE : VENDREDI VINGT QUATRE MAI DEUX MILLE DIX NEUF
              : 04.91.59 90.80
               04,91.59.90.81
                                                   NOUS, Christine MASSARD, Arnaud ROLL & Claire NOCHEZ, HUISSIERS DE JUSTICE ASSOCIES AU
     21: scp.rolLmassard@huissier-                 SEIN DE LA SOCIETE CIVILE PROFESSIONNELLE ROLL - MASSARD NOCHEZ A LA RESIDENCE DE
                 justice.fr
                                                   MARSEILLE, LE SAINT JAMES, 74 RUE SAINTE - 13007, AGISSANT PAR L'UN D'EUX SOUSSIGNE,

  Site web : www.huissierdemarseille.lr
        POPULAIRE MEDITERRMEE
                                                   A LA DEMANDE DE :
     MAN 6; FR 76 14607 00226 00262607405 24       SA CMA CGM, Societe Anonyme immatriculee sous le N° B562024422 au Registre du Commerce et des
                                                   Societes de Marseille, dont le siege social est a (13002) MARSEILLE, 4 Quai D'ARENC agissant poursuites et
                                                   diligences de son Directeur general en exercice domicilie audit siege en cette qualite
                                                   Elisant domicile en mon Etude.

                                                   ATTESTS;
                                                   Avoir accompli, ce jour, les formalites prevues par les dispositions de la Convention de la Haye du 15 novembre
            ACTE                                   1965 relative a la signification et la notification a l'etraneer des actes iudiciaires et extraiudiciaires en matiere
                                                   civile ou cotnmerciale
         D'HUISSIER
             DE                                    A CET EFFET J'Al ADRESSE A :
                                                   PROCESS FORWARDING INTERNATIONAL (PFI)
          JUSTICE                                  633 YESLER WAY
             EXPEDITION                            WA 98104 SEATTLE
                                                   ETATS-UNIS D'AMERIQUE

                                                   Autorite compelente, par lettre recommandee avec demande d'avis de reception,

                                                               Le formulaire F2 requis par le pays deslinataire, dOment complete, date et signs ; en double
                                                               exemplaire.
                                                               Le projet d'acte a signifier : une assignation devant le Tribunal de commerce de MARSEILLE
                                                               pour ('audience du Mardi trois septembre deux mille dix-neuf a huit heures trente minutes
                                                               (03/09/2019 a 08 heures 301, en double exemplaire ; accompagne de sa traduction en langue
                                                               anglaise en deux exemplaires egalement.

                 COUT DE L'ACTE
      Decrel n°2016-230 do 26 leader 2016          Le projet de Taste est destine a etre signifie ou notifie a ;
     Arrate du 26 tevrier 2016 want es lark
      reglementes des huissiers de *uslice
Emolument
(Art R444-3 C. Con)                       100,00
                                                   Pour : LA SOCIETE AVANI ENVIRONMENTAL GROUP LLC, ETATS-UNIS D'AMERIQUE, 648 North Dunton
Frais de deplacemen1                               ave East Patchogue, New-York 11772
(Art 6444-48)                               7,67
Total HT                                 187,67
TVA (20,00 99                              37,53
'rase torfailaire
                                                   Une copie du formulaire ainsi quo le projet de l'acte transmis et sa traduction en langue anglaise sont annexes
(Art 302 bis du CGI)                       14,85   au present acte.
Total hors allranchtssement               240,00
Affranchissement
(Art R444-3)
Altranchissement LS                        16,55
                                                   En application des dispositions de ('article 686 du Code de procedure civile, j'ai adresse le jour merne au
Total TTC                                256,64    destinalaire, par lettre recommandee avec demande d'avis de reception, une copie certifiee conforme de l'acte
              Acte soumls S la taxe                notifie en lui indiquant qu'elle n'en constitue qu'une simple copie.


                                                                                                                                   ELL        Arnaud a01 L           Clair NOCHE

                                                                                                                                                                                   •




         References : V — 37358
          LP - SGDEMACTE1
   Case 1:19-cv-03235 Document 1 Filed 05/30/19 Page 11 of 24 PageID #: 11




References : V — 37358
 LP - SGDEMACTE1
        Case 1:19-cv-03235 Document 1 Filed 05/30/19 Page 12 of 24 PageID #: 12



 Formulaire F2 (page 1)

   DEMANDE AUX FINS DE SIGNIFICATION OU DE NOTIFICATION A L'ETRANGER
                D'UN ACTE JUDICIAIRE OU EXTRAJUDICIAIRE
  REQUEST FOR SERVICE ABROAD OF JUDICIAL OR EXTRAJUDICIAL DOCUMENTS
 Convention relative a la signification et a la notification a retranger des actes judiciaires ou extrajudiciaires en matiere civile ou commerciale, signee a La Haye, le 15 Novembre 1965.
                   Convention on the service abroad of judicial and extrajudicial documents in civil or commercial matters, signed at The Hague, November 15, 1965.


    Identity et adresse du reguerant - Identity and address of the applicant                         Adresse de l'autorite destinataire - Address of receiving authority
    SCP ROLL - MASSARD - NOCHEZ Huissiers de Justice associes a la                                   PROCESS FORWARDING INTERNATIONAL (PF I)
    residence de Marseille - LE SAINT JAMES - BP 40055 - 74 RUE                                      633 YESLER WAY - WA 98104 SEATTLE - ETATS-UNIS
    SAINTE - 13251 MARSEILLE Cedex 20                                                                D'AMERIQUE

 Le reguerant soussigne a l'honneur de faire parvenir - en double exemplaire - a l'autorite destinataire les documents ci-dessous enumeres, en la
 priant, conformement a Particle 5 de la Convention procitee, d'en faire remettre sans retard un exemplaire au destinataire, a savoir :
 The undersigned applicant has the honour to transmit - in duplicate - the documents listed below and, in conformity with article 5 of the above-
 mentionned Convention, requests prompt service of one copy thereof on the address,Le :
LA SOCIETE AVANT ENVIRONMENTAL GROUP LLC, ayant son siege social situe : 648 North Dunton ave East Patchogue, New-York 11772
ETATS-U NIS D'AMERIQUE

 a) selon les formes legales (article 5, alinea premier, lettre a)*
 a) in accordance with the provision of sub-paragraph (a) of the first paragraph of article 5 of the Convention'


b.)-selen4a-Earrne-pactiaul4ere suivante-EaAisle-54inea-prerRicr, lettro b)' :
b)-igt-ascordanse-with-the-fallowing-partioular-method-(sub-paragraph*af-the-first-par-agraph-ef orticlo-5)* :


e)-le-Gas-eoheaRtr par-Fecnise-simple-(ar-tiste-Sr atirie
o)-ey-defivery-te-t#e-address, if he-aGsepte-it-veluntary-(sesand-paragFaeh-er-arlicle-5)1


Cette autorite est priee de renvoyer ou de faire renvoyer au reguerant un exemplaire de l'acte - et de ses annexes* - avec ('attestation figurant au
verso.
The authority is requested to return or to have returned to the applicant a copy of the documents -and the annexes'- with a certificate as provided
on the reverse side.


    Enumeration des pieces :                        1.     ACTE A SIGNIFIER : une assignation devant le Tribunal de commerce de MARSEILLE ,
    List of documents :                                    accompagne de sa traduction en langue anglaise

                                                                                                                                           Fait a MARSEILLE le 24/0512019
                                                                                                                                        Done at MARSEILLE the 24/05/2019
      rayer les mentions inutiles                                                                                                                    Signature et/ou cachet
    ' delete if inappropriate                                                                                                                       Signature and/or stamp




Code docvmeni REOISGEN I
          Case 1:19-cv-03235 Document 1 Filed 05/30/19 Page 13 of 24 PageID #: 13



   Formuiaire F2 (page 2)

                                                                         ATTESTATION
                                                                         CERTIFICATE
                                                  Partie a remplir par rautorite Otrangere devant effectuer is notification
                                                   To be completed by the foreign authority to perform the notification


  L'autorite soussignee a l'honneur d'attester conformement a ('article 6 de ladite Convention,
  The undersigned authority has the honour to certify, in accordance with article 6 of the Convention,
  1. que la demande a ete execulee
  1, that the document has been served '
                    • Le (date)
                    - The (date)
                 • A (localite, rue, numeiu)
                 - At (place, street, number)
                 - Dans une des formes suivan les prevues a rarticle 5 :
                 - In one of the following methods authorised by article 5:
                              a) seton lee formes legates (article 5, alinea premier, lettre a) *
                              a) in accordance with the provision of sub-paragraph (a) of the first paragraph of article 5 of the Convention
                              b) scion la forme particuliere suivante (article 5, alinea premier, lettre b)
                              b) in accordance with the following particular method (sub-paragraph(b) of the first paragraph of article 5) *
                              c) le cas echeant, par remise simple (article 5, alinea 2) *
                              c) by delivery to the address, if he accepts it voluntary (second paragraph of article 5)
 Les documents mentionnes dans la demande ont etc remis a
  The documents referred to in the request have been delivered to :
                  - (identity et qualite de la personne)
                  - (identity and description of person)
                              - liens de parent& de subordination ou autres, avec le destinataire de racte
                              - relationship to the address (family, business or other)

 2. que la demande n'a pas etc executee, en raison des faits suivants*:
 2. that the document has not been served, by reason of the following facts" :




Conformement a ('article 12 alinea 2, de ladite Convention, le requerant est prie de payer ou de rembourser les frais dont le detail figure au
memoire ci-joint*.
In accordance with the second paragraph of article 12 of the Convention, the applicant is requested to pay or reimburse the expens detailed in the
attached statement *.

Annexes / Annexes :
Pieces renvoyees :
Documents returned :
Le cas echeant, les documents justificatifs de l'execution :
In appropriate cases, documents establishing the service :
  Enumeration des pieces
  List of documents
                                                                                                                 Fait a                   Ic
                                                                                                                 Done at                  the
   ' rayer les mentions inutiles                                                                                 Signature eVou cachet
     delete if inappropriate                                                                                     Signature and/or stamp



C'Odq ..Ittwrap. ..Foisnrro
        Case 1:19-cv-03235 Document 1 Filed 05/30/19 Page 14 of 24 PageID #: 14


 Formulaire F2 (page 3)

                                             ELEMENTS ESSENTIELS DE L'ACTE
                                         SUMMARY OF THE DOCUMENT TO BE SERVED
     Convention relative a la signification et a la notification a l'etranger des actes judiciaires el extrajudiciaires en matiere civile ou commerciale,
                                                           signee a La Haye, le 15 Novembre 1965.
     Convention on the service abroad of judicial and extrajudicial documents in civil or commercial matters, signed at The Hague, November 15,
                                                                              1965.
                                                                     (ARTICLE 5, ALINEA 4)
                                                               (ARTICLE 5, FOURTH PARAGRAPH)

 Nom et adresse de l'autorite requerante
 Name and address of the requesting authority :
SCP ROLL - MASSARO - NOCHEZ Huissiers de Justice associes a la residence de Marseille - LE SAINT JAMES - BP 40055 - 74 RUE SAINTE
- 13251 MARSEILLE Cedex 20
Identity des parties' :
Identity of the parties* :
   DEMANDEUR                                                                                  DESTINATAIRE DE L'ACTE
   SA CMA CGM, dont le siege social est a (13002) MARSEILLE, TOUR                             LA SOCIETE AVANT ENVIRONMENTAL GROUP LLC, 648 North
   CMA CGM - 4 Quai D'ARENC - represents par son Directeur general                            Dunton ave East Patchogue, New-York 11772 - ETATS-UNIS
   en exercice                                                                                D'AMERIQUE,

                                                                         ACTE JUDICIAIRE **
                                                                       JUDICIAIL DOCUMENT **

Nature et objet de Pacte - Nature and purpose of the document :
Assignation

Nature et objet de l'instance, le cas echeant, le montant du litige - Nature and purpose of the preceding and, where appropriate, the amount in
dispute :
     Condamnation au paiement de la somme de 1,300,000 US Dollars, a parfaire
     Condamnation au paiement de la somme de la somme de 40000 Euros, au titre de ('article 700 du Code de Procedure Civile + depens

Date et lieu de la comparution " - Date and place for entering appearance ** :
Mardi 03 Septembre 2019 (03/09/2019) ct 2 4-..-a0
TRIBUNAL DE COMMERCE DE MARSEILLE situe 2 Rue Emile Pollak, 13006 Marseille

dioidistion-gel-a-cendu la decision ** Court-which-has-given judgement " :


Date de le-decisien-''1%--Dale-efjudgecnent


In4eation4es delais-figurant-dares-redte-" Time limits-staled-in-The document **

                                                                    ACT-E-EXTRAJIJ-DtG4A
                                                                  EXTRAJUDIGIAL-14Q-CUMEN-T21

N,atureet-objet-de-taste--Nature-end-eurpose-of-the-decrument4


Indieation-des-delais-figurant-eans-racte-11--Time-limits staled-in-the-decurnent-2

'   y a lieu. identity et adresse de la personne interessee a la transmission de radio 1 ' if appropriate, identity and address of the person interested in the transmission of the
document
" rayer les mentions muffles /   delete if inappropriate


Code documew REG1SGE R I
            Case 1:19-cv-03235 Document 1 Filed 05/30/19 Page 15 of 24 PageID #: 15




                                                   IDENTITE ET ADRESSE DU DESTINATAIRE
                                                  IDENTITY AND ADDRESS OF THE RECIPIENT




                                 LA SOCIETE AVANT ENVIRONMENTAL GROUP LLC. 648 North Dunton ave East
                                 Patchogue, New-York 11772 - ETATS-UNIS D'AMERIQUE




                                                                  TRES IMPORTANT

  Le document ci-joint est de nature juridique et peut effecter vos droits et obligations. Les (;elements essentiels de l'acte» vous donnent quelques
  informations sur sa nature et son objet. II est toutefois indispensable de lire attentivement le texte memo du document, II petit etre necessaire de
  demander on avis juridique.

  Si vous ressources sont insuffisantes, renseignez-vous sur la possibilite d'obtenir ('assistance judiciaire et la consultation juridique soil dans votre
  pays soit dans le pays d'origine du document.

  Les demandes de renseignements sur les possibilites d'obtenir ('assistance judiciaire ou la consultation juridique dans la pays d'origine du
  document peuvent etre adressees  „„                  . . . . .. . .     .



                                                                     IMPORTANT

 The enclosed document is of a legal nature and may affect your rights and obligations. The "summary of tho document to be served" will give you
 some information about its nature and purpose. You should however read the document itself carefully. It may be necessary to seek legal advice.


 If your financial resources are insufficient you should seek information on the possibility of obtaining legal aid or advice either in the country where
 you live or in the country where the document was issued.


 Enquiries about the availability of legal aid or advice in the country where the document was issued may be directed to :




CO::•-:40tuntellt PEO;SO5TP, I
Case 1:19-cv-03235 Document 1 Filed 05/30/19 Page 16 of 24 PageID #: 16




                                      ASSIGNATION
                                        DEVANT
                 LE TRIBUNAL DE COMMERCE DE MARSEILLE

  L'AN DEUX MILLE DIX-NEUF ET LE

  A LA REQUETE DE:

  CMA CGM S.A.
  Societe de droit francais immatriculde au Registre de Commerce et des Societes de
  Marseille sous le no. 562 024 422, sise au 4 quai d'Arenc 13002 MARSEILLE


  Agissant poursuites et diligences de son representant legal en exercice y domicilie es
  qualites,

  Ayant pour Avocats, Maitre Henri NAJJAR, du Barreau de Paris, et Maitre Morgane
  ROUSSEL, du Barreau de Marseille, de l'AARPI Inter-Barreaux DELVISO-AVOCATS, 3 quai
  de la Joliette 13002 Marseille, Tel. : 04.91.90.36.10, Fax : 04.91.90.36.11.

  NOUS




  DONNONS ASSIGNATION A :

  (1) A.A. LOGISTICS LTD
  Societe de droit trinidadien sise au 34 Mora drive, Sou Sou lands, Carlsen field, Chaguanas
  et domiciliee a Central Warehousing Complex, Needlemate Warehouse Upstairs Office,
  Cunupia (TRINITE ET TOBAGO)

  prise en la personne de ses representants legaux domicilids audit siege.

  (2) AVANI ENVIRONMENTAL GROUP LLC
  Societe de droit etasunien, sise au 648 North Dunton aye East Patchogue, New-York 11772
  (ETATS-UNIS)

  prise en la personne de ses representants legaux domicilies audit siege.

  (3) G.S. BHARAT REFINERY
  Societe de droit indien sise au 351 Mie Part A, Bahadurgarh, Haryana, 124507 (INDE)

  prise en la personne de ses representants legaux domicilids audit siege.

 (4) EARTH COMPANY LIMITED
 Societe de droit trinidadien sise au 114 Kenneth Drive, Gopaul Lands, Marabella (TRINITE
 ET TOBAGO)

 prise en la personne de ses representants legaux domicilies audit siege
Case 1:19-cv-03235 Document 1 Filed 05/30/19 Page 17 of 24 PageID #: 17
                                                   2




  A COMPARAITRE LE : MARDI 3 SEPTEMBRE 2019 A o8H3o

  A !'audience et par devant le Tribunal de Commerce de Marseille, siegeant au 2 rue Emile
  Pollak 13006 MARSEILLE.

  Rappelant, d'une part, qu'aux termes de ['article 56 du Code de Procedure Civile, le defendeur,
  faute de comparaitre, s'expose a ce qu'une decision soft rendue contre lui sur les seuls elements
  fournis par son adversaire et, d'autre part, que Particle 853 du merne Code indique que les
  parties se defendent elles-mernes et qu'elles ont Ia faculte de se faire assister ou representer par
  toute personne de lour choix, ce representant, s'il n'est pas Avocat, devant justifier d'un pouvoir
  special.
  Que Particle 861.2 du Code de Procedure Civile dispose:
     Sans prejudice des dispositions de Particle 68, la demande incidente tendant a Poctroi d'un delai
  de paiement en application de Particle 1343-5 du Code Civil peut e'tre form& par declaration faite,
  remise ou adressee au greffe, di elle est enregistree. L'auteur de cette demande dolt justifier avant
  !'audience que I'adversaire en a eu connaissance par lettre recommandee avec demande d'avis de
  reception. Les pieces que la partie invoque a l'appui de sa demande de alai de paiement sont
  jointes a la declaration.
  L'auteur de cette demande incidente peut ne pas se presenter a l'audience, conformement au
  second alinda de Particle 446-1. Dans ce cas, le juge ne fait droit aux demandes presentees contre
  cette partie que s'il les estime regulieres, recevables et bien fondees. »


                                      PLAISE AU TRIBUNAL

  En mars 2018 la societe A.A. LOGISTICS LTD a commande aupres de la societe CMA CGM
  SA le transport maritime, pour Ie compte de Ia societe AVANT ENVIRONMENTAL GROUP
  LLC (« AVANI »), de 25 conteneurs flexitank (« les Conteneurs ») dits contenir de l'huile
  usagee non dangereuse acquise aupres de la societe EARTH COMPANY LTD (« EARTH )9,
  du port de Point Lisas (Trinite et Tobago) au port de Nhava Sheva (Inde).

  Le 27 mars 2018 et le 6 avril 2018, la societe CMA CGM a procede au transport maritime
  des Conteneurs, sous couvert des connaissements no. PSPo15o914B, PSPo15o914A et
  PSPo151o07 designant la societe A.A LOGISTICS et AVANI en tant que « chargeurs »
  (« shipper »), la societe G.S. BHARAT REFINERY (« G.S. BHARAT ») en tant que destinataire
  (« consignee ») et partie a notifier (« notify »).

  Le 24 mai 2o18, 1ors du transbordement des Conteneurs au port de Ningbo (Chine), it a ete
  constate que les Conteneurs avaient ete distordus sous Ia pression du gaz contenu a
  l'interieur ainsi qu'un deversement de l'huile usagee causant une pollution importante
  dans le port.

  A Ia suite de la saisie consecutive des Conteneurs par les autorites chinoises, la
  marchandise a ete detruite apres autorisation de Ia societe AVANI et de Ia societe GS
  BHARAT REFINERY.
Case 1:19-cv-03235 Document 1 Filed 05/30/19 Page 18 of 24 PageID #: 18

                                                3

  DES LORS,

  ATTENDU QUE ('article L.5422-10 du Code des Transports prevoit que « le chargeur est
  responsable des dommages causes au navire ou aux autres marchandises par sa faute ou par
  le vice propre de sa marchandise. »;

   QUE ('article 4.6 de la Convention de Bruxelles de 1924 amendee, applicable en l'espece,
   dispose, s'agissant des marchandises de nature inflammable, explosive ou dangereuse,
   que « les marchandises de nature inflammable, explosive ou dangereuse, a l'embarquement
   desquelles le transporteur, le capitaine ou !'agent du transporteur n'aurait pas consenti, en
  connaissant la nature ou leur caractere, pourront a tout moment, avant dechargement, etre
   debarquees a tout endroit ou detruites ou rendues inoffensives par le transporteur, sans
  indemnite, et le chargeur de ces marchandises sera responsable de tout dommage et
  depenses provenant ou resultant directement ou indirectement de leur embarquement. Si
  queiqu'une de ces marchandises embarquees a la connaissance et avec le consentement du
  transporteur devenait un danger pour le navire ou la cargaison, elle pourrait de meme facon
  etre debarquee ou detruite ou rendue inoffensive par le transporteur, sans responsabilite de
  la part du transporteur, si ce n'est du chef d'avaries communes, s'il y a lien. »;

  ATTENDU EN OUTRE QUE les conditions generales des connaissements CMA CGM ernis
  en l'espece prevoient que le « Marchand » indemnisera le transporteur maritime de toute
  depense ou perte, de quelle que nature que ce soit, y compris des surestaries, frais de
  stockage et de manutention, resultant de Ia nature de Ia marchandise, de son empotage
  ou de son conditionnement et aussi de tout dommage consecutif a un defaut de
  declaration de Ia nature dangereuse de Ia marchandise dont le transport est requis ou
  une absence ou insuffisance d'empotage ou de conditionnement (clauses 20, 23 et 26);

 QU'il est expressement precise que le terme « Marchand » designe « le Chargeur, le
 Porteur du titre, le Destinataire, le Receptionnaire de la Marchandise, et toute Personne
 proprietaire ou ayant-droit a la Marchandise ou au Connaissement, et toute personne
 agissant pour le compte de cette Personne » (clause 1) et que « toutes les personnes
 repondant a la definition du Marchand visee a la Clause 1 seront indefiniment et
 solidairement responsables a regard du Transporteur du bon accomplissement des
 obligations auxquelles s'est engage le Marchand dans le cadre de ce Connaissement »
 (clause 26(1)) ;

 ATTENDU QU'il ressort clairement des documents et faits de l'espece, que le terme
   Marchand » couvre indiscutablement les societes A.A LOGISTICS et AVANI, en tant que
 chargeurs, et Ia societe GS BHARAT, en tant que destinataire, et que Ia societe EARTH a
 ete identifiee en tant que fournisseur de la marchandise ;

 ATTENDU QU'il est etabli que la societe CMA CGM a subi un prejudice considerable du fait
 de ('insuffisance du conditionnement et de I'emballage de la marchandise
 connaissementee et de la declaration fautive de sa nature ;

 QUE ce prejudice, compose entre autres de frais de nettoyage, de depollution, de
 stationnement des conteneurs et de destruction de la marchandise, est chiffre a ce jour
 Ia somme de 1,300,000 USD, a parfaire ;
Case 1:19-cv-03235 Document 1 Filed 05/30/19 Page 19 of 24 PageID #: 19

                                              4

  QU'en consequence, les societes A.A. LOGISTICS, AVANI, G.S. BHARAT et EARTH devront
  etre solidairement condamnees a indemniser le societe CMA CGM de l'integralite de cette
  somme, a parfaire ;

  ATTENDU QU'il serait inequitable de laisser a Ia charge de Ia societe CMA CGM les frais
  irrepetibles engages pour defendre ses droits ;

  QU'il s'agira donc de condamner les societes A.A. LOGISTICS, AVANI, G.S. BHARAT et
  EARTH a lui payer Ia somme de io.000 Euros au titre de ('article 700 du Code de
  Procedure Civile.

                                    PAR CES MOTIFS

  Vu les articles 11o3, 1104 et 1241 du Code Civil,
  Vu !'article L5422-10 du Code des Transports
  Vu Particle 4-6 de la Convention de Bruxelles amendee,
  Vu les termer et conditions du connaissement de la societe CMA CGM,

     ➢ Condamner solidairement les societes A.A LOGISTICS LTD, AVANI
       ENVIRONMENTAL GROUP LLC, GS BHARAT et EARTH COMPANY LTD a payer a la
       societe CMA CGM S.A., la somme de 1,300,000 US Dollars, a parfaire ;

     ➢ Condamner solidairement les societes A.A LOGISTICS LTD, AVAN1
       ENVIRONMENTAL GROUP LLC, G.S. BHARAT REFINERY et EARTH COMPANY LTD
       a payer a la societe CMA CGM S.A. la somme de moo() Euros, au titre de ('article
       70o du Code de Procedure Civile, outre les entiers &pens.

     ➢ Ordonner ('execution provisoire du jugement a intervenir, nonobstant appel, toute
       vole de recours et sans caution.

                                                                 SOUS TOUTES RESERVES.




  Pieces visees :
  1. Confirmations de reservations
  2. Connaissements
  3. Correspondances
   4. Lettres d'abandon et de decharge
  5. Rapports d'expertise
   6. Justificatifs des frais et coats
  7. Conditions generales de la societe CMA CGM
Case 1:19-cv-03235 Document 1 Filed 05/30/19 Page 20 of 24 PageID #: 20




                                    WRIT OF SUMMONS
                                           BEFORE
                      THE COMMERCIAL COURT OF MARSEILLES



  YEAR TWO THOUSAND NINETEEN AND

  AT THE REQUEST OF:

  CMA CGM S.A.
  A French company registered at the Register of Trade and Companies of Marseilles under
  no. 562 024 422, located 4 quai d'Arenc 13002 MARSEILLES

  Acting through its legal representative domiciled therein in this capacity,

  Represented by its Attorneys-at-Law, Henri NAJJAR, of the pans Bar, and Morgane
  ROUSSEL, of the Marseilles Bar, from AARPI Inter-Bars.:DELVISO:AV,OCATS, 3 quai de la
  Joliette 13002 MARSEILLES, Tel.: 04.91.90.36.10, Fax: 04:91.90.36:11

  WE




  HAVE SUMMONED:

 (1) A.A LOGISTICS LTD
 A Trinidadian company located at 34 Mora drive, Sou Sou lands, Carlsen field, Chaguanas
 and domiciled at Central Warehousing Complex, Needlemate Warehouse Upstairs Office,
 Cunupia (TRINIDAD & TOBAGO)

 in the person of its legal representatives domiciled therein.

 (2) AVANI ENVIRONMENTAL GROUP LLC
 A US company located at 648 North Dunton ave East Patchogue, New-York 11772
 (UNITED STATES)

 in the person of its legal representatives domiciled therein.

 (3) GS BHARAT REFINERY
 An Indian company located at 351 Mie Part A, Bahadurgarh, Haryana, 124507 (INDIA)

 in the person of its legal representatives domiciled therein.

 (5) EARTH COMPANY LIMITED
 A Trinidadian company, located at 114 Kenneth Drive, Gopaul Lands, Marabella (TRINIDAD
 & TOBAGO)

 in the person of its legal representatives domiciled therein.
Case 1:19-cv-03235 Document 1 Filed 05/30/19 Page 21 of 24 PageID #: 21



  TO APPEAR ON: TUESDAY 3 SEPTEMBER 2019 AT o8H3o

  At the hearing and before the Commercial Court of Marseilles, located at 2 rue Emile
  Pollak 13006 MARSEILLES.

  Reminding, on the one hand, that according to article 56 of the Code of Civil Procedure, the
  defendant, if he does not appear, runs the risk of a judgment being rendered against him on the
  sole basis of the elements communicated by the applicant, and on the other hand, that article
  853 of the same Code provides that the parties may plead their causes by themselves and have
  the ability to be assisted or represented by any person of their choice, this representative, if not
  an Attorney-at-Law, having to be bearer of a special power.
  That article 861-2 of the Code of Civil Procedure provides:
  "Without prejudice to the provisions of article 68, the incidental demand aiming at obtaining time
  for payment as per article1244-1 of the Civil Code can be formulated by statement, done, handed or
  addressed to the clerk, where it is filed. The person making such demand must prove before the
  hearing that the adverse party received the same by recommended letter with acknowledgment of
  receipt. The documents supporting the demand for time for payment must be• attached to the
  statement. The person making the incidental demand is entitled not to appear at the hearing, as
  per paragraph 2 of article 446-1. In this case, the judge may accede to the demands made against
  such party, only if he deems them regular, admissible and well grounded."


                                        MAY THE COURT

  On March 2018, A.A. LOGISTICS LTD ordered from CMA CGM SA the maritime carriage, for
  AVANI ENVIRONMENTAL GROUP LLC ("AVANI"), of 25 flexitank containers ("the
  Containers") said to contain non hazardous used oil, acquired from EARTH COMPANY
  LTD ("EARTH"), from the port of Point Lisas (Trinidad and Tobago) to the port of Nhava
  Sheva (India).

  On 27 March 2018 and 6 April 2018, CMA CGM proceeded to the maritime carriage of the
  Containers, under bills of lading no. PSPo150914B, PSPo15o914A and PSPo151o07
  designating A.A. LOGISTICS and AVANI as "shippers", G.S. BHARAT REFINERY ("G.S.
  BHARAT") as "consignee" and party to be notified ("notify ").

  On 24 May 2018, during the transshipment of the Containers at the port of Ningbo
  (China), it was found that the Containers had been distorted under the pressure of the
  gas contained therein and that there was a leakage of the used oil causing significant
  pollution in the port.

  Following the subsequent seizure of the Containers by the Chinese authorities, the goods
  were destroyed after authorization by AVANI and G.S. BHARAT.

 THEREFORE,

 CONSIDERING THAT article L.5422-lo of the Transports Code provides that "the shipper is
 liable for damage caused to the vessel or other goods by his fault or by the inherent defect
 of his go ods. ";
Case 1:19-cv-03235 Document 1 Filed 05/30/19 Page 22 of 24 PageID #: 22

                                                 3


  THAT article 4.6 of Hague-Visby rules, which apply in this case, provides, regarding the
  case of goods with a flammable, explosive or dangerous nature, that "goods with a
  flammable, explosive or dangerous nature, on which the carrier, master or agent of the
  carrier has not consented, knowing the nature or character, may at any time, before
  unloading, be landed at any place or destroyed or rendered harmless by the carrier, without
  compensation, and the shipper of these goods shall be liable for any damage and expenses
  arising out of or resulting directly or indirectly from their embarkation. if any of these goods
  shipped to the knowledge and with the consent of the carrier became a danger to the ship
  or cargo, it could similarly be landed or destroyed or rendered harmless by the carrier,
  without liability on the part of the carrier except for general average, if applicable. ";

  CONSIDERING ALSO THAT the general conditions of the CMA CGM bills of Lading issued
  in this matter provide that the "Merchant" shall indemnify the carrier against any expense
  or loss of any nature whatsoever, including demurrage, storage and handling, resulting
  from the nature of the goods, their stuffing or their packaging and also from any damage
  resulting from a failure to declare the dangerous nature of the goods whose carriage is
  required or from an absence or insufficiency of packing or packaging (clauses zo, 23 and
  26);
  THAT it is expressly specified that the term "Merchant" means "the Shipper, Holder,
  Consignee, Receiver of the goods and any Person owning or entitled to the possession of the
  Goods or of this Bill of Lading and anyone acting on behalf of any such Person" (clause 1) and
  that "all of the Persons coming within the definition of Merchant in Clause 1 shall be jointly
  and severally liable to the Carrier for the due fulfilment of all obligations undertaken by the
  Merchant in this Bill of Lading" (clause 26(1));
  CONSIDERING THAT in the light of the facts and documents of the instant matter, the
  term "Merchant" undoubtedly encompasses A.A. LOGISTICS and AVANI, as shippers, and
  G.S. BHARAT, as consignee, and that EARTH has been identified as the supplier of the
  goods;
  CONSIDERING THAT it is established that CMA CGM has suffered considerable damage as
  a result of the inadequacy of stuffing and packing of the goods and of the misdeclaration
  of their nature;

  THAT this damage, composed inter alia of cleaning, depollution, container storage and
  cargo destruction costs, is today assessed at the sum of 1,300,000 USD, to be adjusted;

  THAT as a consequence, A.A. LOGISTICS, AVANT, G.S. BHARAT and EARTH must be jointly
  and severally condemned to pay to CMA CGM this entire sum, to be adjusted;

  CONSIDERING THAT it will be inequitable to let CMA CGM bear the irrecoverable costs
  incurred to safeguard its rights.

  THAT A.A. LOGISTICS LTD, AVANI, G.S. BHARAT and EARTH must thus be condemned to
  pay to CMA CGM the sum of 10,000 €, pursuant to article 700 of the Code of Civil
  Procedure.
Case 1:19-cv-03235 Document 1 Filed 05/30/19 Page 23 of 24 PageID #: 23
                                               4




                                   FOR THESE GROUNDS

  Considering article 1103 and 1104 of the Civil Code,
  Considering article L.5422-lo of the Code of Transports,
  Considering article 4-6 of the Hague Visby Rules,
  Considering the terms and conditions of CMA CGM's bill of lading,

  It is requested from the Commercial Court of Marseilles:

     ➢ To condemn jointly A.A LOGISTICS LTD, AVANI ENVIRONMENTAL GROUP LLC, GS
       BHARAT and EARTH COMPANY LTD to pay to CMA CGM S.A., the sum of 1,300,000
       US Dollars, to be adjusted;

     ➢ To condemn AA LOGISTICS LTD, AVANI ENVIRONMENTAL GROUP LLC, GS
       BHARAT REFINERY and EARTH COMPANY LTD to pay to CMA CGM S.A., the sum
       of 10.000 €, pursuant to article 700 of the Code of Civil Procedure, as well as to the
       entire costs.

     ➢ To order the provisional execution of the judgment notwithstanding appeal, any
       recourse and without bail.

                                                                       WITH ALL RESERVES.




  Supporting documents;
  t. Booking confirmations
  2. Bills of lading
  3. Correspondence
  4. Abandonment and release letters
  5. Survey report
  6. Evidence of the costs incurred
  7. CMA CGM's general conditions
              Case 1:19-cv-03235 Document 1 Filed 05/30/19 Page 24 of 24 PageID #: 24

                   SCP
                  ROLL                                                                PROCES VERBAL SIMPLE
                 MASSARO
                NOCHEZ
             74 RUE SAINTE
                                                   LE : VENDREDI VINGT QUATRE MAI DEUX MILLE DIX NEUF
      - LE SAINT JAMES - BP 40055
       13251 MARSEILLE Cedex 20
               : 04.91.59.90.80
            A : 04.91.59.90.81                     Cet acte a ete dresse par l'Huissier de justice soussigne,
         : scpsoll.massard@huissier-
                  justiceir                        POUR
                                                   PROCESS FORWARDING INTERNATIONAL (PFI)
  Site web: www.huissierdemarseille.fr             633 YESLER WAY
         PCPULAIRE MEDITERRANEE                    WA 98104 SEATTLE
     IRAN W: TR 76 14607 00226 00262601405 24
                                                   ETATS-UN1S D'AMERIQUE



                                                   Le present acte a ete etabli en 10 feuillets. La copie signifiee a ete etablie en 10 feuillets.

                                                   Le coot de facto est detain ci-contre.
            ACTE
                                                   En vertu des dispositions de Particle A444-12 de l'arrete du 26 fevrier 2016 fixant les tarifs reolementes des
         D'HUISSIER                                huissiers de justice, it est indique que la demande a ete adressee le 24 mai 2019, a 14 heures 00.
             DE                                    L'acte a eta remis a son destinataire le : voir en tete du present acte.
                                                   Le motif de I'urgence est le suivant : demande expresse du mandant.
          JUSTICE
             EXPEDITION




                COUT DE L'ACTE
      Decret n*2016.230 du 26 fevrier 2016
     Ante du 26 Wrier 2016 fixant es tarns
      reglerneras des huisslers de 'uslice
Emolument
(Art R444-3 C. Corn)                      180,00
Frais de deplacement
(Art A444-48)                               7,67
Total HT                                  187,67
TVA (20,0096)                              37,53
Taxe lorfaitaire
(Art 302 bls du CGI)                       14,89
Total hors atfranchIssement               240,09
Affranchissemeni
(Art R444-3)
Affranchissement LS                        16,55
Total TTC                                 256.64
             Acte soumis a la taxe




         References : V — 37358
               TR - PVS
